Title: To John Adams from Pseudonym: "A Citizen", 9 June 1798
From: Pseudonym: “A Citizen”
To: Adams, John



Sir
Balto. 9th. June 1798.

Observing by our Gazette of this day, that a resolution, dated, June 7th. had been laid on the Table of the House of Representatives by Mr. Dawson “That the President of the United States be requested, to cause to be laid before this House, such information as he possesses, respecting the Conduct which has been observed by the British Government, or by persons acting or pretending to act, by or under the Authority thereof, towards the neutral rights and Commerce of the United States, since the ratification of the Subsisting Treaty of Amity, Commerce and Navigation”
Confident that many enormities commited by persons pretending to act under the British Government, have not reached You, I take the liberty, Sir, to instance a few, being principally induced thereto. On account of the absence of our Towns Representative (General Smith) from Congress—
The Brig Patriot of Baltimore, owned by Richard Caton, John McFaden, and Captain Deshong, of this place, laden with Provisions and dry Goods, none of which were contraband, and bound to Cape Francis, in the island of St. Domingo, was, a few months ago, taken by an English Cruizer, and carried to Cape Nicholas Mole, in said island, (a port in possession of the British) where she was libelled on account of having on board some Bales of Ticklenburgs, a German Linen, in general use in those islands for shirts and trousers, but which the English Admiralty Judge at the Mole, has latterly construed to be sail cloth—Captain Deshong finding that said Judge had condemned other Vessels on account of having had Ticklenburgs on board, and Apprehensive, from the known rascallity of his character, that the Patriot and Cargo would share the same fate, gave the said Judge a bribe of 3000 Ds. to acquit his Vessel and Cargo, which was accordingly done—Another instance—Isaac McRim of this place gave said Judge 7500 Ds. to acquit the Bark Apollo and Cargo of Baltimore attacked on a false charge—
You have, no doubt, taken notice that Lord Grenville tells Mr. King “that the British Government never appointed a Judge of Admiralty in St. Domingo, then who did appoint him? evidently he pretends to act under the Authority of that Government, and has condemned a great amount of American property on charges equally frivolous and unjust—Among others the Schooner Adeline owned by Richard Caton &C. of Baltimore, laden entirely with flour, and bound to some French Port in St. Domingo, was carried to the Mole St Nicholas and condemned, because the Vessel and Cargo belonging to the same Owners, the Bill of lading was filled up, in the Common way “freight Nothing being Owner’s property”; this was construed a Cloking of French property, and both Condemned—Vouchers, on oath, of the Above may be had, by an application to the Parties residing here—
From the small restitution made by the British Government for illegal Captures of our property, the impediments thrown in the way of recovery, and the proclamation lately issued, to take all our Vessels, bound either to French, Spanish or Dutch Ports, the Public mind is led to think that Brittain means to carry on her, war, with funds drawn from the plunder of Neutral Commerce, on a systematised plan of villainy, heretofore unheard of Among Nations—Nay our seamen are made equally subservient to her purposes as our property, Captain Cochran of the Thetis has on board at this moment near thirty Naturalized, And Country born, Sailors, who are forcibly detained on the flimsy plea, of his wishing to return them to their Vessels now at Hallifax for trial—
I deem it the duty of every Citizen, to furnish all the information in his Power, on occasions similar to the present, and shall therefore attempt no Apology for this Address—
I have the honour to be / Sir / Yr. most Obedt. huble. Servt.

A Citizen